DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in US 2004/0105040 in further view of Xi et al. in US 2018/0113528 (hereinafter Xi).

Regarding claim 1, Oh discloses a touch sensor using both a projected capacitive method and an electro-magnetic resonance method (Oh’s par. 3), the touch sensor (Oh’s par. 3) comprising: a panel unit (Oh’s Fig. 3 and par. 50-51: touch panel) capable of performing touch recognition using both the PCAP method (Oh’s Figs. 2-3 and par. 52-53: capacitive touch) and the EMR method (Oh’s Figs. 2-3 and par. 52, 55: EM touch) and a sensor unit (Oh’s Fig. 2 and par. 55, 58: board 306) configured to determine a touch method (Oh’s Fig. 4 and par. 58: determine driving part A, B or C) when the panel unit is touched (Oh’s par. 58: finger, pen and simultaneous pen and finger touch) and to perform the touch recognition (Oh’s Fig. 4 and par. 
detect a change in capacitance of the first panel (Oh’s Fig. 4 and par. 58-59) through the first panel driving unit (Oh’s par. 58: 306), to detect a change in a magnetic field of the second panel (Oh’s Fig. 4 and par. 58-59) through the second panel driving unit (Oh’s par. 58: 306), and 
to determine the change in the capacitance and the change in the magnetic field (Oh’s Fig. 4 and par. 58-59) so as to determine whether to operate the first panel driving unit (Oh’s Fig. 4 and par. 58-59: whether to drive 400) or the second panel driving unit (Oh’s Fig. 4 and par. 58-59: whether to drive 300) simultaneously (Oh’s Fig. 4 and par. 58: part C) or selectively (Oh’s Fig. 4 and par. 58: part A or part B).
Oh fails to disclose a copper mesh.
However, in the same field of endeavor of antennas integrated with capacitive touch panels, Xi discloses antenna loop patterns formed as a copper mesh (Xi’s Fig. 12 and par. 40). Therefore, it would have been obvious to one of ordinary skill in the art to use antenna loop patterns formed as copper mesh (as taught by Xi) in Oh’s touch sensor, in order to obtain the benefit of using a low-impedance antenna that also eliminates light interference phenomenon (Xi’s par. 40).
By doing such combination, Oh in view of Xi disclose:
A touch sensor (Oh’s par. 3) using both a projected capacitive method (Oh’s par. 3) and an electro-magnetic resonance method (Oh’s par. 3) using a copper mesh (Oh’s Fig. 3: panel 
a panel unit (Oh’s Fig. 3 and par. 50-51: touch panel) capable of performing touch recognition using both the PCAP method (Oh’s Figs. 2-3 and par. 52-53: capacitive touch) and the EMR method (Oh’s Figs. 2-3 and par. 52, 55: EM touch) and 
a sensor unit (Oh’s Fig. 2 and par. 55, 58: board 306) configured to determine a touch method (Oh’s Fig. 4 and par. 58: determine driving part A, B or C) when the panel unit is touched (Oh’s par. 58: finger, pen and simultaneous pen and finger touch) and to perform the touch recognition (Oh’s Fig. 4 and par. 58: drive capacitive touch, drive EM touch or part C) depending on the touch method (Oh’s Fig. 4 and par. 58: determine driving part A, B or C), wherein:
the panel unit (Oh’s Fig. 3 and par. 50-51: touch panel) comprises:
a first panel (Oh’s Figs. 2-3: 400) operated in the PCAP method (Oh’s Figs. 2-3 and par. 52-53: capacitive touch); and
a second panel (Oh’s Fig. 3: 300) operated in the EMR method (Oh’s Figs. 2-3 and par. 52, 55: EM touch), 
the sensor unit (Oh’s Fig. 2 and par. 55, 58: board 306) comprises:
a first panel driving unit (Oh’s Fig. 3 and par. 55: see 306) configured to operate the first panel (Oh’s par. 55, 58: drive 300);
a second panel driving unit (Oh’s Fig. 3 and par. 55: see 306) configured to operate the second panel (Oh’s par. 55, 58: drive 400); and
a control unit (Oh’s Fig. 3 and par. 55, 58: elements 304-306) configured to 
detect a change in capacitance of the first panel (Oh’s Fig. 4 and par. 58-59: capacitance value below 10pF in 400) through the first panel driving unit (Oh’s par. 58: 306), 

to determine the change in the capacitance (Oh’s Fig. 4 and par. 58-59: capacitance value below 10pF in 400) and the change in the magnetic field (Oh’s Fig. 4 and par. 58-59: EM field generated by stylus pen in 300) so as to determine whether to operate the first panel driving unit (Oh’s Fig. 4 and par. 58-59: whether to drive 400) or the second panel driving unit (Oh’s Fig. 4 and par. 58-59: whether to drive 300) simultaneously (Oh’s Fig. 4 and par. 58: part C: which is simultaneous in the sense that the driving are switched within the same driving part) or selectively (Oh’s Fig. 4 and par. 58: part A for capacitive 400 or part B for EM 300),
wherein electrode patterns of the first panel or an antenna loop pattern of the second panel are formed as the copper mesh (Oh’s Figs. 3, 500: panel 400 would include an antenna loop copper of mesh per Xi’s Fig. 12 and par. 40).

Regarding claim 2, Oh in view of Xi disclose further comprising an insulating layer (Oh’s Fig. 3 and par. 52, 54: dielectric 200) provided between the first panel (Oh’s Fig. 3: see 400) and the second panel (Oh’s Fig. 3: see 30).

Regarding claim 3, Oh in view of Xi disclose the first panel comprises wherein the first panel (Oh’s Figs. 2: 400) comprises an upper film (Oh’s Figs. 2 and par. 45: see 31) comprising a plurality of electrode patterns by a designated distance thereon (Oh’s Figs. 2 and par. 46: see 32), and 
the second panel (Oh’s Fig. 5 and par. 63: 300) comprises a film (Oh’s Fig. 5 and par. 63: array 10) comprising the antenna loop pattern disposed thereon (Oh’s Fig. 5 and par. 63: see 91). Oh fails to disclose the lower film comprising a plurality of electrode patterns disposed in a Y-axis direction by a designated distance thereon.

Therefore, it would have been obvious to one of ordinary skill in the art to also use Xi’s teaching of crossing touch electrodes in different layers (as taught by Xi) in order to obtain the predictable result o a known configuration of touch electrode matrix (Xi’s Figs. 10-11).
By doing such combination, Oh in view of Xi also disclose: 
the first panel (Oh’s Figs. 2: 400) comprises an upper film (Oh’s Figs. 2: see 31) comprising a plurality of electrode patterns disposed in an X-axis direction by a designated distance thereon (Oh’s Figs. 2: see 32 formed in the X direction upon combination with 401/402 of Xi’s Figs. 10-11 and par. 38-39), and a lower film (Oh’s Figs. 2 include a film below 31 upon combination with Xi’s Figs. 10-11 and par. 38-39) comprising a plurality of electrode patterns disposed in a Y-axis direction by a designated distance thereon (Xi’s Figs. 10-11 and par. 38-39: film where 501/502 are formed on 600).

Regarding claim 4, Oh in view of Xi disclose wherein:
the first panel driving unit (Oh’s Fig. 3 and par. 55: see 306) supplies current (Oh’s par. 48: current at electrode is transferred to contact object, electrode is powered by voltage) to an electrode (Oh’s Figs. 2: see 32) formed on the first panel (Oh’s Figs. 2-3: see 400) so as to operate the first panel (Oh’s Figs. 2 and par. 48), and the second panel driving unit (Oh’s Fig. 3 and par. 55: see 306) supplies current (Oh’s Fig. 5 and par. 64: from 40 AC signal) to the antenna loop pattern (Oh’s Fig. 5 and par. 64: coil 91) formed on the second panel (Oh’s Figs. 3, 5 and par. 63: see 300/301) so as to operate the second panel (Oh’s par. 64).

claim 5, Oh in view of Xi disclose wherein the control unit (Oh’s Fig. 3: see 304-306) alternately operates (Oh’s Fig. 4 and par. 58-59) the first panel driving unit (Oh’s Figs. 3-4 and par. 58-59: see 400) and the second panel driving unit (Oh’s Figs. 3-4 and par. 58-59: see 300) so as to prevent malfunction in the touch recognition due to interference between the first panel and the second panel (Oh’s par. 58)(intended function inherent to the operation, not patentable weight).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LILIANA CERULLO/Primary Examiner, Art Unit 2621